DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
1) Per claim 9, the cable is jacketed with an insulating cladding.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanaugh US 6918788.  Regarding claim 8, Cavanaugh discloses a load-bearing (see e.g. col 2, lines 53-65) connector connection, comprising:
	two half-flanges 70 encapsulated in a coupling body 30 extending from a first end (see annotated figure 9 below, the first end labeled “FE”) to a second end (labeled SE below), 
the two half-flanges assembled cover an end of a cable 12, the cable comprising a plurality of plugs 34 and a helical armor 16, 
the two half flanges comprise on an inner face thereof a part of a threading engaging with a threading of the helical armor (col. 11, line 50- 65);
	the plurality of plugs nesting in an insulating insert 40 of a plug housing 42;
a horizontal plane or line with respect to the distance above or below a given point,”  Google definition) adjacent to the first end of the coupling body;
	a coupling nut 26 traversing the cable and is adjacent the second end of the coupling body; and
	wherein the coupling body is configured to screw on the plug housing (col. 11, lines 1-10) and
the coupling nut is configured to screw on the coupling body (col. 9, lines 3-10).

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

	

	Per claim 10, the two half flanges comprise a notch.  In particular the parallel recesses as noted at col. 11, lines 55-65, are notches.
	Per claim 11, each half flange comprises at least one centering element located on an assembly surface of each half-flange.  In particular, the thickest radial section of the half flange (labeled CE above) centers and locates the half flanges 70 at the appropriate location between the nut and 26 and body 30 as shown in figure 9.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The prior art does not disclose the as claimed, including (regarding claim 12) that the sealing ring is housed in a cable gland positioned at a level of the second end of the coupling body or (regarding claim 13) that an outer surface of each half-flange comprises ribs or (regarding claim 14) that the radial gap and the axial gap are configured to prevent a rotation during screwing of the coupling body on the plug housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833